ACCEPTED
                                                                                     01-15-00480-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                7/2/2015 11:37:05 AM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK


                          No. 01-15-00480-CV
                                                                   FILED IN
            In The Court Of Appeals For The First District Of1st
                                                              Texas
                                                                 COURT OF APPEALS
                               Houston, Texas                    HOUSTON, TEXAS
                                                             7/2/2015 11:37:05 AM
                                                             CHRISTOPHER A. PRINE
                Metropolitan Theatre, LLC,                           Clerk

                                     Appellant,
                            v.
       Joseph Dow and YES Prep Public Schools, Inc.,
                                     Appellees.

          On Accelerated Appeal From The 334th District Court Of
               Harris County, Texas, Cause No. 2015-24030


        APPELLEE YES PREP PUBLIC SCHOOLS, INC.’S
          OBJECTION TO REFERRAL TO MEDIATION

                                       J. Wiley George
                                       State Bar No. 07805445
                                       wileygeorge@andrewskurth.com
                                       Katie Ahlrich
                                       State Bar No. 24063686
                                       katieahlrich@andrewskurth.com
                                       Cameron Pope
                                       State Bar No. 24032958
                                       cameronpope@andrewskurth.com
                                       600 Travis Street, Suite 4200
                                       Houston, Texas 77002
                                       713.220.4200 (Telephone)
                                       713.220.4285 (Fax)
                                       Attorneys for Appellee
                                       YES Prep Public Schools, Inc.


HOU:3570186.1
TO THE HONORABLE FIRST COURT OF APPEALS:
        Appellee YES Prep Public Schools, Inc. (“YES Prep”) files this

Objection to Referral to Mediation in accordance with Tex. Civ. Prac.
& Rem. Code Ann. § 154.022(b) (West 2012), and in support of this
objection shows as follows:

        1.      YES Prep is an open-enrollment charter school, and as
such is a governmental unit under the Texas Tort Claims Act. This
accelerated interlocutory appeal concerns a property that YES Prep

purchased in August 2014, and on which YES Prep is building a
public school, offices, and a teacher training center. The public school
is scheduled to open in August 2015, and, when fully built out, will

serve more than 2,000 students from low-income communities.
        2.      Appellant filed suit against YES Prep and the party from
whom YES Prep purchased the property, claiming rights in the
property and seeking damages and specific performance to remove
YES Prep from the property. The trial court granted YES Prep’s plea
to the jurisdiction.
        3.      The issues on appeal are purely legal ones, and the parties
have not done any discovery.
        4.      Given this background, the parties’ issues are highly
unlikely to be resolved by mediation. YES Prep therefore objects to
mediation.




HOU:3570186.1
                Respectfully submitted,

                ANDREWS KURTH LLP

                By: s/ Cameron Pope
                    J. Wiley George
                    State Bar No. 07805445
                    wileygeorge@andrewskurth.com
                    Katie Ahlrich
                    State Bar No. 24063686
                    katieahlrich@andrewskurth.com
                    Cameron Pope
                    State Bar No. 24032958
                    cameronpope@andrewskurth.com
                    600 Travis Street, Suite 4200
                    Houston, Texas 77002
                    713.220.4200
                    713.220.4285 (fax)

                Attorneys for Appellee YES Prep Public
                Schools, Inc.




HOU:3570186.1
                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing
document was served on all counsel of record via Electronic Service
on July 2, 2015.

        Benjamin L. Hall, III
        William L. VanFleet
        Kimberly R. Bennett
        530 Lovett Boulevard
        Houston, Texas 77006
        Counsel for Appellant

        C. Henry Kollenberg
        Crain, Caton & James, P.C.
        Five Houston Center, 17th Floor
        1401 McKinney Street, Suite 1700
        Houston, Texas 77010
        Counsel for Joseph Dow

                                 s/ Cameron Pope
                                 Cameron Pope




HOU:3570186.1